Citation Nr: 0723442	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  

2.  Entitlement to service connection for a skin condition to 
the legs, buttocks, and back, to include as due to Agent 
Orange exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The veteran testified at a 
Travel Board hearing in March 2007. 


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in a 
January 1993 rating decision; it notified the veteran of the 
denial in February 1993, but he did not initiate an appeal.

2.  Evidence received since the January 1993 rating decision 
is either cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicide.

4.  There is no evidence of a skin condition in service or 
within one year after the veteran's separation from service, 
and no competent evidence of a nexus between the veteran's 
current dermatitis and his period of active service, to 
include exposure to herbicides.

CONCLUSIONS OF LAW

1.  The rating decision of January 1993 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2006).

2.  No new and material evidence has been received since the 
January 1993 rating decision to reopen a claim for service 
connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  Service connection for a skin condition to the legs, 
buttocks, and back, to include as due to Agent Orange 
exposure, is not established.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the hearing loss issue on appeal, the RO 
originally denied service connection for hearing loss in a 
September 1992 rating decision.  It gave the veteran notice 
of this denial, but he did not initiate an appeal.  
Therefore, that RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).  

The RO continued to deny service connection for hearing loss 
in a January 1993 rating decision on the basis that no new 
and material evidence had been submitted.  It gave the 
veteran notice of this denial in February 1993, but he did 
not initiate an appeal.  Therefore, that RO rating decision 
is final. Id. 

The veteran's claim to reopen service connection for hearing 
loss was received in June 2005.  Therefore, the amended 
regulations are for application.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for hearing loss in a 
September 1992 rating decision because it found although 
there was medical evidence of current hearing loss, there was 
no evidence of hearing loss during service or for many years 
thereafter, and no evidence of nexus between current hearing 
loss and military service.  The RO continued this denial in 
January 1993 on the basis that no new and material evidence 
had been submitted.  

Evidence of record at the time of the January 1993 rating 
decision consisted of service medical records (SMRs); service 
personnel records (SPRs); private hospital records dated in 
July 1979; VA outpatient and inpatient records dated in the 
1970s, 1980s, and early 1990s; several VA examinations; lay 
statements from friends and family of the veteran; and 
several personal statements from the veteran.

Evidence received since the January 1993 rating decision 
consists of personal statements by the veteran, hearing 
testimony dated in March 2007; several VA examinations; VA 
outpatient and inpatient records dated in the 1990s up 
through 2006.  

The Board finds that the following evidence is cumulative of 
evidence that was previously of record: several lay 
statements by the veteran and testimony from the veteran's 
March 2007 Board hearing.  The veteran's statements and his 
testimony merely repeat and summarize his contention that he 
suffered acoustic trauma sometime in 1967 when a mortar 
exploded nearby causing the veteran to be sent 20 feet into 
the air with subsequent loss of consciousness.  Cumulative or 
redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).      

In this regard, the Board emphasizes that lay hearing 
testimony which is cumulative of previous contentions that 
were considered by the decision maker at the time of the 
prior disallowance of the claim is not "new" evidence.  
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Consequently, 
this evidence does not serve to reopen the claim.  

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is new 
and not cumulative or redundant of the record at the time of 
the January 2003 rating decision, it is not material within 
the meaning of 38 C.F.R. § 3.156(a).

Specifically, VA psychiatric examinations, Board hearing 
testimony dated in February 2000, and the majority of VA 
inpatient and outpatient records discuss treatment for 
stomach, heart, skin, dental, psychiatric, and neurological 
conditions. Thus, these records do not relate to the 
veteran's claim for service connection for hearing loss, and 
therefore are not material for purposes of reopening the 
claim.  38 C.F.R. § 3.156(a).  

Further, a VA outpatient neurological consult dated in April 
2000 indicates that the veteran's left ear is deaf secondary 
to an explosion while in Vietnam during military service.  
This consult is based on the veteran's reported history of an 
explosion.    Similarly, a VA audiological consult dated in 
March 2005 notes gradual bilateral hearing loss for the past 
36 years, and lists service and post-service noise exposure 
such as in-service mortar fire, post-service work and 
recreation including coal mining and hunting without any 
hearing protection.  All of these factors are based on the 
veteran's reported history, and not a review of the service 
and post-service medical records.     

In this regard, the Board emphasizes that in Elkins v. Brown, 
5 Vet. App. 474 (1993), the Court determined, in part, that 
two private nexus opinions were not "material" with respect 
to reopening a claim for service connection because there was 
no indication that either physician established the nexus on 
a basis separate from the veteran's reported medical history 
during his military service, which was unsupported by 
clinical findings.  

Applying the holding of the Elkins case to the current 
appeal, the above VA treatment records document current 
hearing loss solely in the context of prior in-service 
acoustic trauma based on the veteran's reported history of 
the incident.  However, the veteran's assertions regarding 
the etiology of his hearing loss are not supported by service 
and post-service medical records, which do not mention any 
medical treatment due to a mortar explosion during service or 
any hearing loss until June of 1982, approximately 13 years 
after discharge from service.  

Therefore, VA treatment records that simply reaffirm current 
hearing loss do not relate to an unestablished fact necessary 
to substantiate the claim, and thus do not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Simply stated, VA treatment records that indicate 
treatment for current hearing loss linked to a reported 
history of in-service acoustic trauma, but unsubstantiated by 
service and post-service medical records, do not support a 
finding that current hearing loss is related to service 
decades earlier.  

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for hearing loss.  
The claim is not reopened.  38 U.S.C.A.  § 5108.

The Board now turns to the issue of service connection for a 
skin condition to the legs, buttocks, and back, to include as 
due to Agent Orange exposure.  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1101(3), 1112; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including skin 
conditions such as coccidioidomycosis and scleroderma).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007 
).   
  
In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A.  
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).     

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (emphasis added for skin 
conditions).  

Chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam).  That is, the statute provides a basis 
for determining whether a particular injury was incurred in 
service, but not a basis to link the injury etiologically to 
the current condition.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Initially, the veteran was diagnosed with dermatitis on his 
legs and back per a September 2006 VA treatment record.  He 
was prescribed Lidex ointment.  The veteran alleges that this 
disability is related to exposure to Agent Orange or other 
herbicide agent during service in Vietnam in 1967 and 1968.  
The veteran's SPRs and SMRs confirm that the veteran has 
"service in Vietnam," such that exposure to herbicides to 
include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 
3.313(a).     

The veteran's recent diagnosis of dermatitis is not on the 
list of diseases associated with herbicide exposure for 
purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  In fact, the evidence does not 
demonstrate that the veteran has chloracne, or porphyria 
cutanea tarda, the only skin conditions for which 38 C.F.R. 
§ 3.309(e) is applicable.  Thus, the automatic presumption of 
service connection afforded for certain specific diseases 
associated with exposure to herbicides, specifically Agent 
Orange, is not for application in this case.   

If the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) at least theoretically, by submitting medical evidence 
of a nexus between the disease and his exposure to herbicides 
during military service.  Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  In fact, the United States Court 
of Appeals for Veterans Claims has specifically held that the 
provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).  

In this vein, the Board finds that service connection for his 
dermatitis skin condition on a direct basis, to include as 
due to herbicide exposure is not warranted.  In that respect, 
even though the veteran is presumed exposed to a herbicide as 
a result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), there is no medical evidence of a nexus between 
his dermatitis and his military service in Vietnam, to 
include exposure to herbicides at that time.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

Further, SMRs are negative for any complaint, treatment, or 
diagnosis of a skin condition during service, despite the 
veteran's assertion to the contrary at the March 2007 Travel 
Board hearing.  There is simply no evidence of skin condition 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  Similarly, there is no basis to presume the in-
service incurrence of any applicable skin disease.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
  
In fact, post-service, the first medical evidence of any 
complaint, treatment, or diagnosis for a skin condition is 
from a VA nurse's note dated May 2001, which notes warm, 
pink, and dry skin.  This is approximately 32 years after 
discharge from service.  Notably, all VA and private medical 
records dated in the 1970s, 1980s, and 1990s are negative for 
any complaint or treatment for a skin condition.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that in a VA nurse note dated in June 
2002, the veteran reported a rash and itching for the past 30 
years since service, which he believed was related to his 
psychiatric condition.  The Board finds that this contention 
is outweighed by the service and post-service treatment 
records, which fail to indicate any complaints regarding a 
skin condition until May 2001.  The Board places more 
probative weight on the fact that no skin condition is 
indicated within the veteran's medical record until more that 
32 years after his service, providing highly probative 
evidence against this claim.  Simply stated, if the veteran 
has been suffering from a skin condition since 1969, as he 
contests,  the Board finds it highly unlikely that he would 
have waited until 2001 to seek out medical treatment for the 
skin condition.

Finally, at the Travel Board hearing, the veteran's 
representative implied that the veteran should be granted 
service connection by way of the combat presumption.  Even if 
the veteran were entitled to the combat presumption, it would 
not provide a basis to grant this claim, as there is no 
allegation or evidence that incurrence of a skin condition is 
somehow consistent with the circumstances, conditions, or 
hardships of any combat-related situations the veteran may 
have experienced.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).    

In this case, both service and post-service medical records 
provide evidence against this claim, revealing a disorder 
that began many years after service with no connection to 
service.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated June 2005.  That 
letter effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board observes that the RO correctly issued the June 2005 
VCAA notice letter prior to the September 2005 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
Thus, there is no timing error.   

The Board acknowledges, however, that the RO did not provide 
additional first element VCAA notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this regard, most recently, in Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in content of first 
element VCAA notice is presumed prejudicial, and the VA has 
the burden of rebutting this presumption by showing that the 
error was not prejudicial to the veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
lack of additional first element VCAA notice as required by 
the Court in Dingess has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notice provided what was needed to 
substantiate his claims.    

Specifically, the veteran submitted hearing testimony, 
personal and lay statements, and some earlier private medical 
evidence showing actual knowledge of the evidence required to 
substantiate his claims on appeal.  In addition, the June 
2005 VCAA notice provided by the VA is clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to prove the claims.  In 
addition, the veteran indicated at the hearing that there was 
no further evidence to obtain.  Overall, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006)     

With regard to the new and material evidence claim, the 
veteran has been provided with a June 2005 VCAA notice letter 
that appears compliant with the recent Court decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, private hospital records as identified 
and authorized by the veteran, and extensive VA treatment 
records.  As noted above, the veteran indicated that no 
additional evidence remains outstanding.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's skin claim.  However, the Board finds that the 
evidence, which reveals that the veteran did not have have 
any skin disability during service and which does not reflect 
any evidence showing a nexus between service and any current 
skin condition at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 C.F.R. § 3.159(c)(4).  As service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.  

As to the new and material evidence claim, the duty to 
provide a VA examination and opinion only apples to a claim 
to reopen a finally adjudicated decision if new and material 
evidence is presented or secured.  3.159(c)(4)(C)(iii).  In 
this case, the Board found that no new and material evidence 
has been received; hence, a remand for a VA examination is 
not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).   

The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.   

ORDER

As no new and material evidence has been received, the claim 
for service connection for hearing loss is not reopened.  The 
appeal is denied.

Service connection for a skin condition to the legs, 
buttocks, and back, to include as due to Agent Orange 
exposure is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


